       Case 1:19-cv-03409-MLB Document 103 Filed 01/15/20 Page 1 of 9



               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION



BEST MEDICAL                                  Civil Action No. 1:19-cv-03409-MLB
INTERNATIONAL, INC.,
                                              JURY TRIAL DEMANDED
                    Plaintiff,
              v.

ELEKTA, INC. and ELEKTA
LIMITED,

                    Defendants.


 ELEKTA LIMITED’S MOTION FOR RECONSIDERATION OF ORDER
    FINDING MOTION TO DISMISS FOR LACK OF PERSONAL
                   JURISDICTION MOOT
      Defendant Elekta Limited (“Limited”) respectfully requests pursuant to Civil

Local Rule 7.2 (E) that this Court reconsider its Order (Doc. 98) dated December

27, 2019, denying Limited’s Motion to Dismiss for Lack of Personal Jurisdiction

as “moot.” Although the Court correctly noted that some of the grounds cited in

support of Limited’s Motion to Dismiss were restricted to whether personal

jurisdiction could be established over Limited in the State of Delaware, Plaintiff

Best Medical International Inc. (“BMI”) also sought to establish personal

jurisdiction over Limited in the United States as a whole pursuant to Federal Rule

of Civil Procedure 4(k)(2). Limited disputes that it has sufficient contacts with the



                                          1
       Case 1:19-cv-03409-MLB Document 103 Filed 01/15/20 Page 2 of 9



United States as a whole to support personal jurisdiction under Rule 4(k)(2), and

further disputes that the alleged contacts relied on by BMI are sufficient to satisfy

the reasonableness and Due Process requirements of the United States

Constitution. Limited respectfully suggests that the sufficiency of its contacts with

the United States as a whole, and whether those contacts, if any, are enough to

satisfy Constitutional Due Process, are the precise issues left for determination by

this Court pursuant to the Delaware Court’s Memorandum Order (Doc. 54)

ordering the transfer of this case to Georgia. Had the Delaware Court believed

these issues to be mooted or resolved by the transfer to the Northern District of

Georgia, there would have been no need to specifically state in the Memorandum

Order (Doc. 54) that “Elekta Ltd.’s Motion to Dismiss for Lack of Personal

Jurisdiction (D.I. 17) shall remain pending for the transferee court.”

      In support of its Motion, Limited submits the Supplemental Declaration of

Steven Wort to clarify Limited’s lack of jurisdictionally relevant contacts with the

United States as a whole, and further draws the Court’s attention to the relevant

portions of the previous briefing as follows:

                                           1.


      BMI initiated the above-styled litigation on October 16, 2018, by filing a

Complaint against Limited and several of its affiliated companies in the District of

Delaware (Doc. 1). Later BMI filed a First Amended Complaint on November 5,


                                          2
        Case 1:19-cv-03409-MLB Document 103 Filed 01/15/20 Page 3 of 9



2018, against the same parties (Doc. 9). On February 6, 2019, Elekta AB, Elekta

Limited, Elekta Holdings U.S., Inc. and IMPAC Medical Systems, Inc. all filed

Motions to Dismiss (and in Elekta, Inc.’s case, in the alternative to transfer to the

Northern District of Georgia where it is incorporated and headquartered.) (Docs.

11, 14, 17). BMI subsequently agreed to dismiss Elekta AB and Elekta Holdings

U.S., Inc. (Doc. 28). The Delaware Court granted IMPAC Medical System’s

motion to dismiss and Elekta, Inc.’s motion to transfer on July 23, 2019 (Doc. 52).

Elekta Limited was also transferred to the Northern District of Georgia, but on the

express condition that its pending motion to dismiss would be heard and decided

by this Court (Doc. 54).

                                            2.

      On December 27, 2019, this Court issued an Order finding Limited’s Motion

to Dismiss “moot” since the case was now in Georgia, not Delaware (Doc. 98).

However, one of the grounds raised by BMI, and challenged by Limited, sought to

establish personal jurisdiction over Limited under Federal Rule of Civil Procedure

4(k)(2). Federal Rule of Civil Procedure 4(k)(2) allows a District Court to exercise

personal jurisdiction over a party even if that party has insufficient contacts with

any specific state to establish personal jurisdiction, as long as it has sufficient

contacts with the United States as a whole to justify the exercise of personal

jurisdiction under the Federal long-arm statute. See M-1 Drilling Fluids UK Ltd.



                                            3
        Case 1:19-cv-03409-MLB Document 103 Filed 01/15/20 Page 4 of 9



v. Dynamic Air Ltd., 890 F.3d 995, 999 (Fed. Cir. 2018). This ground was at issue

in the pending motion, and not mooted by the transfer to Georgia, but was not

addressed by the Court in its Order.

                                           3.

      Limited seeks reconsideration of this Court’s December 27, 2019 Order to

address the Federal Rule of Civil Procedure 4(k)(2) issue. Pursuant to Local Rule

7.2(E), a party may seek reconsideration of an Order within 28 days if it is

“absolutely necessary” to: “(1) present newly discovered evidence; (2) inform the

Court of an intervening development or change in controlling law; or (3) correct a

clear error of law or fact.” Bryan v. Murphy, 246 F. Supp. 2d 1256, 1258

(N.D. Ga. 2003); see also Wilson v. Regions Fin. Corp., 347 F. Supp. 3d 1241,

1245 (N.D. Ga. 2016). Here, Limited respectfully seeks reconsideration to correct

the Court’s oversight of the Rule 4(k)(2) issue and asks the Court to address: (1)

the foundational issue of whether BMI has established that Limited has sufficient

contacts with the United States as a whole to satisfy the requirements of Rule

4(k)(2); and (2) whether those contacts are sufficient to withstand a Constitutional

Due Process and reasonableness analysis in order to support personal jurisdiction.

See Jackman v. Hasty, 2011 U.S. Dist. LEXIS 131911 (N.D. Ga. November 15,

2011) (motion for reconsideration appropriate and granted when an assumption

central to the original analysis proved to be incorrect).



                                           4
       Case 1:19-cv-03409-MLB Document 103 Filed 01/15/20 Page 5 of 9



                                              4.

      For the Court’s convenience, these issues are addressed in Defendants’

Opening Brief in Support of Limited’s Motion to Dismiss for Lack of Personal

Jurisdiction (Doc.12) at 6-9; Plaintiff’s Answering Brief in Opposition to

Defendant Elekta Limited’s Motion to Dismiss for Lack of Personal Jurisdiction

(Doc. 27) at 12-15; and Elekta Limited’s Reply Brief in Support of Motion to

Dismiss (Doc. 34) at 6-10.

      Limited also submits the Supplemental Declaration of Steven Wort in

Support of Elekta Limited’s Motion to Dismiss (Doc. 103-1) to make it clear that

Limited has no jurisdictionally relevant contacts with the United States. In

summary, Limited is a U.K. company located in Crawley, England, that has no

officers, directors, employees, agents, facilities or bank accounts in the United

States, nor is it registered to do business anywhere in the United States. Wort

Supplemental Declaration at paragraphs 2-11 (Doc 103-1). Although the earlier

declaration submitted by Mr. Wort focused on the lack of contacts with Delaware

(since that was where the case was pending at that time), in fact, the same

statements are true of the United States as a whole. As clearly stated in footnote 1

on page 6 of the Reply Brief (Doc. 34), Limited does not sell or offer for sale in the

United States, nor does it import to the United States any product alleged to

infringe the patents at issue in this case. Rather, Limited manufactures products in



                                          5
        Case 1:19-cv-03409-MLB Document 103 Filed 01/15/20 Page 6 of 9



the United Kingdom and sells them in Europe, directly or indirectly, to Elekta,

Inc., a Georgia company headquartered and located in Atlanta and a defendant in

this action. Elekta, Inc., the Georgia company, takes title to the products in Europe

and imports those products into the United States for distribution and sale. See

Hartman Declaration in Support of Motion to Dismiss or Transfer (Doc. 16) at

paragraphs 10 and 11.

                                              6.

      It is also important to note that as an alternative argument, the conditional

consents to jurisdiction in Georgia by Limited found in the Reply Brief (Doc 34) at

2, and 8-9, are expressly conditioned on the Court’s finding that Limited has

sufficient contacts with the United States overall to satisfy the requirements of

Rule 4(k)(2). Should the Court not find sufficient contacts with the United States

as a whole to support such jurisdiction, Limited respectfully requests the Court to

grant its Motion to Dismiss.

                                              7.

      Based on the evidence of record before this Court, Defendant Elekta Limited

respectfully requests this Court to reconsider its Order (Doc. 98) finding Limited’s

Motion to Dismiss for Lack of Personal Jurisdiction to be moot, and address the

Rule 4(k)(2) and Due Process issues specifically left pending by the Delaware

Court at the time of transfer.



                                          6
       Case 1:19-cv-03409-MLB Document 103 Filed 01/15/20 Page 7 of 9



                                   Respectfully submitted,

Dated: January 15, 2020            By: /s/ Ronald S. Lemieux
                                       Petrina A. McDaniel
                                       Georgia Bar No. 141301
                                       petrina.mcdaniel@squirepb.com
                                       SQUIRE PATTON BOGGS (US) LLP
                                       1230 Peachtree Street NE
                                       Suite 1700
                                       Atlanta, GA 30309
                                       Telephone: (678) 272-3224
                                       Facsimile: (678) 272-3211

                                         Ronald S. Lemieux (Admitted Pro Hac Vice)
                                         ronald.lemieux@squirepb.com
                                         Tamara D. Fraizer (Admitted Pro Hac Vice)
                                         tamara.fraizer@squirepb.com
                                         Vid R. Bhakar (Admitted Pro Hac Vice)
                                         vid.bhakar@squirepb.com
                                         SQUIRE PATTON BOGGS (US) LLP
                                         1801 Page Mill Road, Suite 110
                                         Palo Alto, CA 94304-1043
                                         Telephone: (650) 956-6500
                                         Facsimile: (650) 843-8777

                                         Christopher W. Adams (Admitted Pro Hac
                                         Vice)
                                         christopher.adams@squirepb.com
                                         SQUIRE PATTON BOGGS (US) LLP
                                         2550 M Street NW
                                         Washington, DC 20037
                                         Telephone: (202) 457-6326

                                         Theresa Rakocy (Admitted Pro Hac Vice)
                                         theresa.rakocy@squirepb.com
                                         SQUIRE PATTON BOGGS (US) LLP
                                         4900 Key Tower 127 Public Square
                                         Cleveland, OH 44114
                                         Telephone: (216) 479-8500



                                     7
          Case 1:19-cv-03409-MLB Document 103 Filed 01/15/20 Page 8 of 9



                       CERTIFICATION UNDER L.R. 7.1.D.
         Pursuant to Northern District of Georgia Civil Local Rule 7.1.D., the

undersigned counsel certifies that the foregoing filing is a computer document and

was prepared in Times New Roman 14 point font, as mandated in Local Rule

5.1.C.

                                               /s/ Ronald S. Lemieux
                                               Ronald S. Lemieux




                                           8
           Case 1:19-cv-03409-MLB Document 103 Filed 01/15/20 Page 9 of 9



                           CERTIFICATE OF SERVICE
         I hereby certify that I have this day served a copy of the ELEKTA

LIMITED’S MOTION FOR RECONSIDERATION OF ORDER FINDING

MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION

MOOT to all counsel of record via the Court’s CM/ECF system.

         This 15th day of January, 2020.

                                               /s/ Ronald S. Lemieux
                                               Ronald S. Lemieux




010-8957-8603/1/AMERICAS




                                           9
